Name: Council Regulation (EEC) No 3332/91 of 11 November 1991 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 316/ 12 Official Journal of the European Communities 16 . 11 . 91 COUNCIL REGULATION (EEC) No 3332/91 of 11 November 1991 amending Regulation (EEC) No 1873/84 authorizing the offer or disposal for direct human consumption of certain imported wines which may have undergone oenological processes not provided for in Regulation (EEC) No 822/87 as last amended by Regulation (EEC) No 2200/91 (4) ; whereas the date of validity of this derogation expired on 31 October 1991 ; whereas, so that consultations can continue between the Community and the third country concerned with a view to an agreement on this matter, the term of validity of the said derogation should be extended for three months, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 73 (1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 70 (1 ) of Regulation (EEC) No 822/87 provides that imported products covered by that Article must be accompanied by a certificate attesting that they satisfy the provisions on production, release for free circu ­ lation and, where appropriate, disposal for direct human consumption in the third country in which they originate . Whereas Article 73 ( 1 ) of that Regulation stipulates that if the imported products in question have undergone oeno ­ logical practices not allowed by Community rules or not consonant with the provisions of that Regulation or of those adopted pursuant thereto, they may not, except by way of a derogation, be offered or disposed of for direct human consumption ; whereas the Council derogated from this principle by Regulation (EEC) No 1 873/84 (3), HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1873/84, the date '31 October 1991 ' shall be replaced by '31 January 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1991 . For the Council The President H.J. SIMONS (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 6. 0 OJ No L 1 76, 3 . 7. 1984, p. 6. (4) OJ No L 203, 26. 7. 1991 , p. 2, and Corrigendum published in OJ No L 257, 14. 9. 1991 , p. 48.